TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                        JUDGMENT RENDERED AUGUST 23, 2019



                                      NO. 03-19-00227-CR


                                  Alvis Jackson III, Appellant

                                               v.

                                  The State of Texas, Appellee




     APPEAL FROM THE 26TH DISTRICT COURT OF WILLIAMSON COUNTY
             BEFORE JUSTICES GOODWIN, BAKER, AND KELLY
    DISMISSED FOR WANT OF JURISDICTION-- OPINION BY JUSTICE KELLY




This is an appeal from the judgment of conviction rendered by the trial court. Having reviewed

the record, it appears that the Court lacks jurisdiction over this appeal. Therefore, the Court

dismisses the appeal for want of jurisdiction. Because appellant is indigent and unable to pay

costs, no adjudication of costs is made.